DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 2 – 4 and 6 – 8 have been cancelled. Claims 1, 5, and 9 – 10 have been amended. Claims 11 – 17 are new. Therefore, claims 1, 5, and 9 – 17 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on 10/20/2021 has been entered. Applicant’s amendment overcomes the previously set-forth claim objections and the 112(b) rejection of claim 10.

Claim Objections
Claims 1, 10, and 16 are objected to because of the following informalities: 
claim 1 recites, “an electric arc, said electrical arc ...” (lines 4-5). Examiner suggests replacing “electrical arc” with “electric arc” to establish proper antecedent basis. Line 12 of claim 1 also recites, “electrical arc,” which should be replaced with “electric arc”; 
claim 1 recites, “the material” in line 17. Examiner suggests replacing with “the metallic material” to establish proper antecedent basis;
claims 10 and 16 include the reference numeral “(10).” However, all other previously-recited reference numerals have been deleted from the claims. Examiner suggests removing the reference numeral “(10)” from claims 10 and 16 for consistency.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites, “wherein the material layers or the welding electrode can be moved relative to one another.” The use of the term “or” in this limitation is unclear. Specifically, it is unclear whether this limitation (A): is intended to recite “wherein the material layers and the welding electrode can be moved relative to one another,” to indicate, for example, that the welding electrode can be moved relative to the material layers, or (B): is intended to include the word “or” as recited, to indicate, for example, that the material layers can be moved relative to one another. Examiner is interpreting this limitation as described in (A) above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 9 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan et al. (US 2018/0147669) in view of Wentland et al. (US 2017/0016096) and Deane et al. (US 2015/0165684).
Regarding claim 1, Narayanan discloses a process for producing an object (the invention of Narayanan is directed to a method of three-dimensional printing [Abstract], wherein a hollow object can be produced [0027]) comprising:
producing a first material layer by melting a metallic material by heating, wherein the metallic material is melted by means of heat generated by an electric arc, said electrical arc being formed by applying an electrical voltage between a welding electrode and a counter electrode (“the first deposition device 120 and the second deposition device 130 apply metal layers to a base metal 110” [0025]; “the first deposition device 120 and the second deposition device 130 can include arc welding devices, gas metal arc welding (GMAW) devices, metal inert gas (MIG) welding devices, ...” [0024]; GMAW and MIG welding devices are welding devices in which an electric arc forms between a consumable electrode and a counter electrode, wherein the consumable electrode is melted), and 
producing a plurality of further material layers in a successive manner on to said first material layer, in each case by melting metallic material (a plurality of layers are produced as shown, for example, in Fig. 2B and described in [0029]),
wherein each produced material layer, after said first layer, is materially bonded to the previous material layer by means of the heat generated by the electrical arc, wherein the welding electrode is formed from the metallic material, and at least one electrode section of the welding electrode is melted by means of the heat generated by the electric arc, and the material layers are each formed from the melted electrode section of the welding electrode, wherein the object is formed from the material layers bonded to one another (as described above, the additive manufacturing process of Narayanan utilizes arc welding devices, such as GMAW and MIG welding devices, which generate heat to melt a consumable electrode that is then bonded to the material to which it is applied).

Narayanan does not expressly disclose wherein the material is an aluminum alloy with a proportion by weight of magnesium of at least 2.5%. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the material is an aluminum alloy with a proportion by weight of magnesium of at least 2.5%. The aluminum alloy of Wentland is described as having a composition that overcomes limitations of other aluminum alloys, such as limited strength, and poor ductility and fracture toughness [0004].

Narayanan does not expressly discloses wherein the object that is additively manufactured is a pipe fitting. However, Narayanan wherein a hollow object can be produced ([0027]).
Deane is directed toward systems and methods for providing coupling joints [Title] such as pipe fittings [0021]. Deane discloses wherein a pipe fitting can be produced using additive manufacturing (“various embodiments disclosed herein relate to producing joints (e.g., couplings, fittings, flanges, connectors, etc.) for coupling a first object (e.g., a first pipe) to a second object (e.g., a second pipe). A data acquisition device may acquire various types of data (e.g., joint parameter data) regarding the objects and an existing region (e.g., space, gap) between the objects. The joint parameter data can include various measurements or other data regarding the first object, the second object, a region between the first and second objects, usage data regarding an intended use or environment of the joint, and the like. Based on the joint parameter data, a controller generates data (e.g., joint design data) regarding the joint. The joint design data can include drawings, data files, bills of materials, a part number of a catalog part, etc. In further embodiments, the controller can provide the joint design data to a joint generator (e.g., a three-dimensional printer or the like) such that the joint can be produced” [0020]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the object produced is a pipe fitting. As described above, Narayanan discloses producing an object by additive manufacturing utilizing arc welding, wherein the object can be a hollow object. Deane discloses that it is known in the art to produce a pipe fitting by additive manufacturing. The use of arc welding, as disclosed by Narayanan, to produce a 

Narayanan does not expressly disclose wherein the object has a compressive strength of at least 10 bar.
However, it is noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). MPEP 2111.04-I. Furthermore, the object of Narayanan comprises some compressive strength value. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the object has a compressive strength of at least 10 bar, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.

Regarding claim 5, Narayanan discloses wherein the metallic material is provided in the form of a wire and the welding electrode is formed from the wire, and wherein at least one wire section of the wire is melted by the heating, and the material layers are formed from the melted wire section (see the rejection of claim 1 above: Narayanan discloses GMAW welding and MIG welding, which are welding devices in which an electric arc forms between a consumable electrode and a counter electrode, wherein the consumable electrode is melted; Narayanan discloses, “wherein the first metal deposition device comprises a first wire deposition device, and wherein the second metal deposition device comprises a second wire deposition device” [claim 8]).

Regarding claim 9, Narayanan does not expressly disclose wherein the pipe fitting is formed as a reduction piece.
As described in the rejection of claim 1, Deane discloses wherein a pipe fitting / joint can be produced using additive manufacturing. Deane also discloses wherein parameters (such as “a circumference or radius of a pipe opening” [0029]) of the joint to be produced can be determined using 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the pipe fitting is formed as a reduction piece. As stated in Applicant’s specification, “[t]he term reduction piece (also referred to as reducer) describes here a pipe fitting which has along its direction of longitudinal extent two ends with different nominal diameters” [page 6, lines 2-4]. Deane discloses that it is known in the art to additively manufacture a pipe fitting, and further discloses that pipe fittings that join pipes of different radii can be produced. Accordingly, it would have been obvious to one of ordinary skill in the art to include wherein the pipe fitting is formed as a reduction piece, so that pipes of different radii can be joined.
Furthermore, it is noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). MPEP 2111.04-I.

 Regarding claim 10, Narayanan / Wentland / Deane does not expressly disclose wherein the pipe fitting (10) has a compressive strength of at least 100 bar.
However, it is noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). MPEP 2111.04-I. Furthermore, the object of Narayanan comprises some compressive strength value. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the pipe fitting (10) has a compressive strength of at least 100 bar, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the 

Regarding claim 11, Narayanan does not expressly disclose wherein the pipe fitting is a conical reduction piece, a pipe elbow, or a branch.
As described in the rejection of claim 1, Deane discloses wherein a pipe fitting / joint can be produced using additive manufacturing. Deane also discloses wherein the pipe fitting / joint that is produced can be a pipe elbow (see Fig. 1, showing “elbow joint” 108 [0021]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the pipe fitting is a conical reduction piece, a pipe elbow, or a branch. As stated in the rejection of claim 1, Narayanan discloses producing an object by additive manufacturing utilizing arc welding, wherein the object can be a hollow object. Deane discloses that it is known in the art to produce a pipe fitting by additive manufacturing. The use of arc welding, as disclosed by Narayanan, to produce a pipe fitting, as disclosed by Deane, allows for creating an object with a specific shape utilizing a known technique. The inclusion of wherein the pipe fitting is a conical reduction piece, a pipe elbow, or a branch allows pipes of particular sizes, or pipes positioned in particular orientations, to be joined as desired.
Furthermore, it is noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). MPEP 2111.04-I.

Regarding claim 12, Narayanan does not expressly disclose wherein the pipe fitting is formed as a reduction piece.
As described in the rejection of claim 1, Deane discloses wherein a pipe fitting / joint can be produced using additive manufacturing. Deane also discloses wherein parameters (such as “a circumference or radius of a pipe opening” [0029]) of the joint to be produced can be determined using sensors (for example, sensors 202 and 204, shown in Fig. 3) that are each positioned on a pipe (Fig. 2, 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the pipe fitting is formed as a reduction piece. As stated in Applicant’s specification, “[t]he term reduction piece (also referred to as reducer) describes here a pipe fitting which has along its direction of longitudinal extent two ends with different nominal diameters” [page 6, lines 2-4]. Deane discloses that it is known in the art to additively manufacture a pipe fitting, and further discloses that pipe fittings that join pipes of different radii can be produced. Accordingly, it would have been obvious to one of ordinary skill in the art to include wherein the pipe fitting is formed as a reduction piece, so that pipes of different radii can be joined.
Furthermore, it is noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). MPEP 2111.04-I.

Regarding claim 13, Narayanan does not expressly disclose wherein the pipe fitting is a conical reduction piece, a pipe elbow, or a branch.
As described in the rejection of claim 1, Deane discloses wherein a pipe fitting / joint can be produced using additive manufacturing. Deane also discloses wherein the pipe fitting / joint that is produced can be a pipe elbow (see Fig. 1, showing “elbow joint” 108 [0021]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the pipe fitting is a conical reduction piece, a pipe elbow, or a branch. As stated in the rejection of claim 1, Narayanan discloses producing an object by additive manufacturing utilizing arc welding, wherein the object can be a hollow object. Deane discloses that it is known in the art to produce a pipe fitting by additive manufacturing. The use of arc welding, as disclosed by Narayanan, to produce a pipe fitting, as disclosed by Deane, allows for creating an object with a 
Furthermore, it is noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). MPEP 2111.04-I.

Regarding claim 14, Narayanan does not expressly disclose wherein the reduction piece has two ends and the ratio between the nominal diameters of the two ends of the reduction piece is at least 1.1 to 1.
As described in the rejection of claim 1, Deane discloses wherein a pipe fitting / joint can be produced using additive manufacturing. Deane also discloses wherein parameters (such as “a circumference or radius of a pipe opening” [0029]) of the joint to be produced can be determined using sensors (for example, sensors 202 and 204, shown in Fig. 3) that are each positioned on a pipe (Fig. 2, pipes 102 and 104). The sensors collect information, such as the circumference or radius of each pipe [0029], and the gap spacing between the pipes [0020], and the data is “sent to controller 300 and used by controller 300 to generate joint design data” [0028], so that ultimately, a joint can be additively manufactured “such as by an automatic additive process” [0041].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the reduction piece has two ends and the ratio between the nominal diameters of the two ends of the reduction piece is at least 1.1 to 1. Deane discloses that it is known in the art to additively manufacture a pipe fitting, and further discloses that pipe fittings that join pipes of different radii can be produced. Accordingly, it would have been obvious to one of ordinary skill in the art to include wherein the reduction piece has two ends and the ratio between the nominal diameters of the two ends of the reduction piece is at least 1.1 to 1, so that pipes of different radii can be joined. Additionally, it would have been obvious to include the claimed ratio of “at least 1.1 to 1,” since it has been held that where the general conditions of a claim are disclosed in the prior art, 
Furthermore, it is noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). MPEP 2111.04-I.

Regarding claim 15, Narayanan does not expressly disclose wherein the pipe fitting is pipe elbow, having a curvature with a radius of curvature of 2000 cm or less.
As described in the rejection of claim 1, Deane discloses wherein a pipe fitting / joint can be produced using additive manufacturing. Deane also discloses wherein the pipe fitting / joint that is produced can be a pipe elbow (see Fig. 1, showing “elbow joint” 108 [0021]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the pipe fitting is pipe elbow. As stated in the rejection of claim 1, Narayanan discloses producing an object by additive manufacturing utilizing arc welding, wherein the object can be a hollow object. Deane discloses that it is known in the art to produce a pipe fitting by additive manufacturing. The use of arc welding, as disclosed by Narayanan, to produce a pipe fitting, as disclosed by Deane, allows for creating an object with a specific shape utilizing a known technique. The inclusion of wherein the pipe fitting is pipe elbow allows pipes positioned in particular orientations to be joined as desired.
Deane does not expressly disclose wherein the pipe elbow has a curvature with a radius of curvature of 2000 cm or less.
However, Deane discloses wherein the gap spacing between the pipes [0020], as well as the “distance or angle between pipes 102 and 104” [0023], can be determined and utilized to ultimately produce the pipe fitting (see also the rejection of claim 9 above). The gap spacing between the pipes and the angle between the pipes are parameters that relate to the required radius of curvature of the pipe joint to be produced.

Furthermore, it is noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). MPEP 2111.04-I.

Regarding claim 16, Narayanan / Wentland / Deane does not expressly disclose wherein the pipe fitting (10) has a compressive strength of at least 50 bar.
However, it is noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). MPEP 2111.04-I. Furthermore, the object of Narayanan comprises some compressive strength value. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the pipe fitting (10) has a compressive strength of at least 50 bar, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.

Regarding claim 17, Narayanan discloses wherein the material layers or the welding electrode can be moved relative to one another (Fig. 3A shows the travel path 320 of the deposition device (which as described in the rejection of claim 1 can be a welding electrode) relative to base layer 310 [0033]; .

Response to Arguments
Applicant’s arguments, see pages 5 – 6, filed 10/20/2021, with respect to the rejection(s) of claim(s) 1 – 7 and 9 under 35 U.S.C. 102 have been fully considered and are persuasive, in view of Applicant’s amendments. Therefore, the rejection has been withdrawn. Additionally, Applicant’s arguments regarding the previously-cited Potter reference, see pages 5 – 7, are moot, as the Potter reference has not been applied in view of Applicant’s amendments. New grounds of rejection are made in view of Applicant’s amendments and newly-found prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./Examiner, Art Unit 3761           

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761